Citation Nr: 1824560	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to December 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was initially scheduled for a videoconference hearing in January 2018.  In December 2017 correspondence, he informed the Board that he would be out of the state until May 2018 and requested that his hearing be rescheduled; unfortunately, he was scheduled for a hearing in March 2018 and did not report for the hearing.  Given the favorable decision below, however, the Board finds that the Veteran is not prejudiced by the Board proceeding with his claim without first rescheduling a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  It is not in dispute that the Veteran has a bilateral hearing loss disability because this is shown by official audiometry.  See July 2013 VA audiometry results.  

2.  Based on his military occupational specialty (MOS) as light weapons infantryman and his statements with specific examples as to his exposure to loud noises during service, the Board finds that noise exposure in service has been established.

2.  On July 2013 VA examination, the examiner determined that the Veteran was exposed to excessive noise (acoustic trauma) during service and that excessive noise exposure is known to cause tinnitus; an August 2013 rating decision granted service connection for tinnitus based on the Veteran's exposure to noise during service.  The July 2013 VA examiner also determined that the Veteran's bilateral hearing loss was not related to service because his hearing was normal at service separation; the absence of such diagnosis, however, is not fatal to a claim of service connection for such disability.  Additionally, the examiner's opinion was also based on an inaccurate factual premise because the Veteran's hearing was not normal at service separation (which is apparent after the measurements are converted from American Standards Association (ASA) measurements to current ISO (International Standards Organization) measurements).

3.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence, including the Veteran's competent and credible testimony that his military noise exposure "began [his] hearing loss decline" is at least evenly balanced for and against (in "relative equipoise") a finding that service connection is warranted for bilateral hearing loss.  Although the Board notes the negative July 2013 VA examination, the Board finds that it is reasonably shown that noise trauma was a factor in the Veteran's development of his current hearing loss disability - just as it was for the tinnitus - and that service connection for bilateral hearing loss is warranted.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017). 


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


